              Case 2:21-mj-02514-DUTY Document 2 Filed 05/21/21 Page 1 of 1 Page ID #:2


Submit this form by e-mail to:
                                                                                                                    FILED
                                 urts.gov For Los Angeles criminal duty.
GrimIntakeCowtllocs-LA~cacd.usco
                                                      Ana criminal duty.
~'~;mintakeCour[Dots-SA~~cacd.uscourts.go~~ For Santa
                                                         criminal duty.
                                                                                                       tOZI MAY 2
Crimintal eCourtAocs KS~cacd uscourts Gov For Riverside

                                               UI~TITED STATES DISTRICT COURT                             ~~ ~'~ ~.5. tJ f ~ r ~~;;~ a ~v ~~~~7 ~
                                                                                                       ~ ~r?i~~~. Dt T Gf C,4L!r
                                              CENTRAL DISTRICT OF CALIFORNIA                                    L ~t~ M~~~~~a
                                                                                                   .r                   n_..
                                                                               NUMBER:                                            `--,-~-_
UNITED STATES OF AMERICA
                     V.
                                                             PLAINTIFF                                                             X 25 p
(7t ASRltiL 'D lob                                                                 REPORT COMMENCING CRIMINAL
                                                                                             ACTION
 USIvIS# c']In2~J50Co                                      DEFENDANT


 TO: CLERK'S OFFICE,U.S. DISTRICT COURT
                                                                                 "N/A".
 All areas must be completed. Any area not applicable or unknown should indicate

  1• The defendant was arrested in this district on            p~j`~q ~ ~~,~        at~~c~[SAM ❑ PM
      or
                                                               District of                   on                    at                ❑ AM ❑ PM
      The defendant was arrested in the
                                                                                                                     for arraignment or
 2. The above named defendant is currently hospitalized and cannot be transported to court
    any other preliminary proceeding: ~ Yes       [vj~No

 3. Defendant is in U.S. Marshals Service lock-up (in this court buIlding):                    [a'Yes           ❑ No

 4. Charges under which defendant has been booked:

           r~1a i ~ ~r ~v ~        ~S vs C, 13~t 1

 5. Offense charged is a:          []v Felony         ❑Minor Offense              ❑ Petty Offense               ❑Other Misdemeanor

 6. Interpreter Required:           ~'No        ❑Yes          Language:

                  ~
  7• Fear of Birth:
              '     I4

  8. Defendant has retained counsel:                [~'No
      ❑ Yes         Name:                                                            Phone Number:

  9• Name of Pretrial Services Officer notified:              ~ ~ u ~ q r~ v ~~~£e~.~r 5

 10. Remarks (if any):            ~(q

 11. Name: ~1M7~v~ ~.bRF~-t                                            (please print)

 12. Office Phone Number: 510• ~c~,• arl'13                                                13• Agenry: U.S. Qac,~(„~~~orl S~►~

 14. Signature:        JJ~-~ N~ ~~'                                                        15. Date:          b~2o~o2~

  CR-64 (09/20)                                      REPORT COMMENCING CRIMINAL ACTION
